 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES,                                  No. 2:14-cr-0169 GEB DB
12                       Plaintiff/Respondent,
13           v.                                       ORDER
14    HARJIT KAUR JOHAL,
15                       Defendant/Movant.
16

17          Movant is a federal prisoner proceeding through counsel with a motion to vacate, set

18   aside, or correct her sentence pursuant to 28 U.S.C. § 2255. On August 12, 2019, movant filed a

19   motion to stay her removal proceedings pending resolution of this § 2255 action. In that motion,

20   movant’s counsel stated that the government did not oppose the motion. Based on movant’s

21   counsel’s representation that the motion was unopposed, this court recommended movant’s

22   motion be granted. Earlier today, the government filed objections to that recommendation.

23   Therein, the government’s counsel states that he mistakenly told movant’s counsel previously that

24   the government did not object to a stay.

25          Because this court based its recommendation on its understanding that the government did

26   not oppose a stay, this court will vacate its findings and recommendations. The government’s

27   objections will be considered an opposition to movant’s motion and movant will be given an

28   ////
                                                      1
 1   opportunity to file a reply, which shall address the government’s contention that this court lacks

 2   jurisdiction to enter a stay.

 3            Accordingly, IT IS HEREBY ORDERED as follows:

 4            1. The findings and recommendations filed August 12, 2019 (ECF No. 311) are vacated;

 5            2. The court will construe the government’s objections to the findings and

 6                 recommendations as an opposition to movant’s motion for a stay of her removal

 7                 proceedings; and

 8            3. By noon on August 15, 2019, movant shall file a reply brief.1

 9   DATED: August 13, 2019

10

11
                                                   /s/ DEBORAH BARNES
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21
     DLB:9
     DLB1/prisoner-habeas/joha0169.stay fr vac
22

23

24

25

26
     1
      In their objections/opposition brief, the government represents that the immigration proceedings
     set for this Friday, August 16, 2019, will not result in movant’s immediate removal from the
27   country because, even if movant is ordered removed, she may appeal that order. If that
     representation is not correct and movant could be removed prior to the court’s resolution of the
28   motion to stay, movant shall so inform the court immediately.
                                                        2
